        Case 3:19-cv-01597-VLB Document 14 Filed 01/27/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT

 STATE OF CONNECTICUT,                 :     Case No. 3:19-cv-1597(VLB)
                                       :
      Plaintiff,                       :
                                       :
 v.                                    :
                                       :
U.S. DEPARTMENT OF HOMELAND            :
SECURITY, et al.,                      :
                                       :
      Defendants.                      :     January 27, 2020

          DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

      Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),

Defendants respectfully move the Court to dismiss the complaint in the above-

captioned case. As set forth in greater detail in Defendants’ accompanying

memorandum of law, the Court lacks jurisdiction over the State of Connecticut’s

(“the State”) complaint because its claims are barred by the jurisdictional

channeling provisions of the Immigration and Nationality Act (“INA”), and because

it has failed to plead standing under Article III of the U.S. Constitution. The

substance of the State’s complaint improperly challenges an individual’s

immigration removal proceedings. The INA dictates, however, that such challenges

may only be made by the affected individual through a petition for review filed in

the proper Court of Appeals. Moreover, the complaint fails to allege any injury that

is fairly traceable to conduct by Defendants, or within the INA’s zone of interest.

      Even if jurisdiction was proper, the State nonetheless fails to plead a claim

on which relief can be granted under the Administrative Procedure Act because it

does not challenge any reviewable final agency action. And the Tenth Amendment




ORAL ARGUMENT REQUESTED
        Case 3:19-cv-01597-VLB Document 14 Filed 01/27/20 Page 2 of 3




claims fail as well because the power to determine eligibility for immigration

benefits rests solely with the federal government, impinging on no cognizable state

interest presented here.

      WHEREFORE, Defendants respectfully move the Court to dismiss the State’s

complaint for lack of jurisdiction and for failure to state a claim on which relief can

be granted.

Dated: January 27, 2020                 Respectfully Submitted,

                                        JOSEPH H. HUNT
                                        Assistant Attorney General

                                        WILLIAM C. PEACHEY
                                        Director

                                        WILLIAM C. SILVIS
                                        Assistant Director

                                        /s/ T. Benton York
                                        T. BENTON YORK (U.S.D.C. CT phv10355)
                                        Trial Attorney
                                        U.S. Department of Justice, Civil Division
                                        Office of Immigration Litigation – DCS
                                        P.O. Box 868, Ben Franklin Station
                                        Washington, D.C. 20044
                                        Tel: (202) 598-6073
                                        Email: Thomas.B.York@usdoj.gov
                                        Attorneys for Defendants




                                          2
        Case 3:19-cv-01597-VLB Document 14 Filed 01/27/20 Page 3 of 3




                           CERTIFICATE OF SERVICE
      I hereby certify that on January 27, 2020, I electronically filed the foregoing
document with the Clerk of the United States District Court for the District of
Connecticut by using the CM/ECF system. Counsel in the case are registered
CM/ECF users and service will be accomplished by the CM/ECF system.


                            By: /s/ T. Benton York
                               T. BENTON YORK
                               Trial Attorney
                               United States Department of Justice
                               Civil Division




                                         3
